DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salahieh et al. (US 2021/0006834, referred to herein as “Salahieh”).

Regarding claim 1, Salahieh discloses: An immersive video synthesizing method (Salahieh: paragraphs [0020] through [0022]), the method comprising: 
parsing video data and metadata from a bitstream (Salahieh: Fig. 2, paragraph [0041], disclosing a decoder that parses video data and metadata from a bitstream); 
obtaining at least one atlas by decoding the video data (Salahieh: Fig. 2, element 224, paragraph [0040], disclosing decoding video data to obtain decoded picture pairs representing an atlas); and 
extracting patches required for viewport video synthesis according to a user movement from the atlas based on the metadata (Salahieh: paragraph [0042], disclosing generation of atlas patches via an atlas patch occupancy map; paragraph [0043], disclosing use of the of atlas patch occupancy map to generate viewport video based on a viewing position and orientation of display such as a head-mounted display—e.g., and thus a viewing position and orientation associated with a user), 
wherein the metadata comprise first threshold information that is a criterion for distinguishing between a valid pixel and an invalid pixel in the atlas video (Salahieh: Fig. 3, paragraph [0048], disclosing distinguishing of relevant information—e.g., valid pixels—that may be patches of texture or depth information that is not included in any of the basic views from redundant information—e.g., invalid pixels; Fig. 5, element 512, paragraph [0068], disclosing a compare and decide function to identify the relevant and redundant information that uses a threshold).

Regarding claim 2, Salahieh discloses: The immersive video synthesizing method of claim 1, wherein the metadata comprise a first flag indicating whether or not a threshold is set for each patch in the atlas video, and wherein the metadata comprise second threshold information for a patch in the atlas video, when the first flag indicates that a threshold is set for each patch (Salahieh: paragraph [0029], disclosing use of syntax to signal metadata; paragraph [0033], disclosing use of thresholds set for patches in the atlas video).

Regarding claim 5, Salahieh discloses: The immersive video synthesizing method of claim 1, wherein the metadata further comprise a second flag indicating whether or not occupancy information is embedded into the atlas video, and wherein the first threshold information is parsed only when the second flag indicates that occupancy information is embedded into the atlas video (Salahieh: paragraph [0029], disclosing use of syntax to signal .

	Regarding claim 6, Salahieh discloses: The immersive video synthesizing method of claim 5, wherein a valid pixel and an invalid pixel are distinguished in the atlas video based on an occupancy map, when the second flag indicates that occupancy information is not embedded into the atlas video (Salahieh: paragraph [0038], disclosing use of an occupancy map to indicate invalid samples; paragraph [0029], disclosing use of syntax to signal metadata; paragraph [0068], disclosing use of thresholds to prune atlas information).

	Regarding claim 8, Salahieh discloses: The immersive video synthesizing method of claim 1, wherein, in the atlas video, a pixel having a smaller value than a threshold derived by the first threshold information is determined as an invalid pixel, and a pixel having an equal or greater value than the threshold is determined as a valid pixel (Salahieh: Fig. 3, paragraph [0048], disclosing distinguishing of relevant information—e.g., valid pixels—that may be patches of texture or depth information that is not included in any of the basic views from redundant information—e.g., invalid pixels; Fig. 5, element 512, paragraph [0068], disclosing a compare and decide function to identify the relevant and redundant information that uses a threshold).

Regarding claim 9, Salahieh discloses: An immersive video processing method, the method comprising: 
determining a priority order of pruning for source videos (Salahieh: Fig. 10; paragraphs [0113] and [0114], disclosing selection of input views and pruning of the views according to a determined order); 
extracting patches from the source videos based on the priority order of pruning (Salahieh: paragraph [0114], disclosing pruning of redundant patches according to the determined order); 
generating at least one atlas based on the extracted patches (Salahieh: Fig. 10; paragraph [0117], disclosing aggregating and packing patches to generate atlases; Fig. 1; paragraph [0025], disclosing an atlas constructor to generate an atlas based on the extracted patches); and 
encoding metadata (Salaheih: Fig. 10; paragraph [0118], disclosing encoding of the video information; Fig. 1; paragraphs [0029] and [0030], disclosing generation and encoding of metadata), 
wherein the metadata comprise first threshold information that is a criterion for distinguishing between a valid pixel and an invalid pixel in the atlas video (Salahieh: Fig. 3, paragraph [0048], disclosing distinguishing of relevant information—e.g., valid pixels—that may be patches of texture or depth information that is not included in any of the basic views from redundant information—e.g., invalid pixels; Fig. 5, element 512, paragraph [0068], disclosing a compare and decide function to identify the relevant and redundant information that uses a threshold).

Regarding claim 10, Salahieh discloses: The immersive video processing method of claim 9, wherein the metadata comprise a first flag indicating whether or not a threshold is set for each patch in the atlas video, and wherein second threshold information for a patch in the atlas video is additionally encoded, when a threshold is set for each patch (Salahieh: paragraph [0029], disclosing use of syntax to signal metadata; paragraph [0033], disclosing use of thresholds set for patches in the atlas video).

	Regarding claim 12, Salahieh discloses: The immersive video processing method of claim 9, wherein the first threshold information is encoded only when occupancy information is not embedded into the atlas video (Salahieh: paragraph [0038], disclosing use of an occupancy map to indicate invalid samples; paragraph [0029], disclosing use of syntax to signal metadata; paragraph [0068], disclosing use of thresholds to prune atlas information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Tourapis et al. (US 2021/0006833, referred to herein as “Tourapis”).

Regarding claim 4, Salahieh discloses: The immersive video synthesizing method of claim 1, as discussed above.
Salahieh does not explicitly disclose: wherein the metadata further comprise minimum value information indicating a minimum depth value and maximum value information indicating a maximum depth value.
However, Tourapis discloses: wherein the metadata further comprise minimum value information indicating a minimum depth value and maximum value information indicating a maximum depth value (Tourapis: paragraphs [0223] through [0225], disclosing encoding of auxiliary patch information including minimum and maximum depth values) 
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the depth values of Tourapis in the immersive video synthesizing method of Salahieh.
One would have been motivated to modify Salahieh in this manner in order to better store and transmit 3D data (Tourapis: paragraph [0003]).

	Regarding claim 11, Salahieh and Tourapis disclose: The immersive video processing method of claim 9, wherein the metadata further comprise minimum value information indicating a minimum depth value and maximum value information indicating a maximum depth value (Tourapis: paragraphs [0223] through [0225], disclosing encoding of auxiliary patch information including minimum and maximum depth values).
	The motivation for combining Salahieh and Tourapis has been discussed in connection with claim 4, above.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Salahieh—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where a threshold is derived by the first threshold information, when the first flag indicates that the threshold is not set for each patch, and wherein a threshold is derived by the second threshold information, when the first flag indicates that the threshold is set for each patch.
	Regarding claim 7, Salahieh—either alone or in combination with other prior art of record—does not teach, suggest, or disclose where the metadata further comprise a third flag indicating whether or not the occupancy map has a different size from the atlas video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/